DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING A PLURALITY OF DRIVING FREQUENCY.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al (U.S. Patent Pub. No. 2017/0287425; already of record in IDS) in view of Na et al (U.S. Patent Pub. No. 2016/0111055; already of record in IDS).

Regarding claim 1, Koo discloses a driving circuit connected to pixels (P) in a display panel (100) through scan lines (GL), (fig. 1, [0053]), the driving circuit comprising: 
a timing controller (200 and 400) configured to generate a first clock signal (CK1), a second clock signal (CK2), and a start signal (CPV), (figs. 1 and 6, [0057 and 0061]); and 
a scan driver (500) configured to sequentially output a scan signal (Gn-1 to Gn+2) corresponding to the start signal (CPV) to the scan lines (GL) in response to the first and second clock signals (CK1 and CK2), (fig. 2, [0061 and 0066-0068]), 
wherein a frame period (Ack and VBk) includes a first frequency driving period (ACk) and a second frequency driving period (VBk), 
wherein, during the second frequency driving period (VBk) of at least one frame period from among a plurality of frame periods including the frame period, the timing controller (200 and 400) masks at least one of the first and second clock signals (i.e. during the vertical blanking period VBk, the timing controller 200 masks a control pulse CP_O which masks the first and second clock signals CK1 and CK2 to have decreasing duty ratio), (fig. 6, [0115-0119]). 

However, Koo does not mention the scan driver supplies a first and second frequency to first and second scan lines respectively.
In a similar field of endeavor, Na teaches wherein, during the plurality of frame periods (i.e. first to sixth frames), the scan driver (320 and 340) supplies the scan signal with a first frequency (i.e. low frequency of frame cycle TA) to first scan lines (GLA) corresponding to the first frequency driving period (TA) from among the scan lines (GLA and GLB), and supplies the scan signal with a second frequency (i.e. high frequency of frame cycle TB) to second scan lines (GLB) corresponding to the second frequency driving period (TB) from among the scan lines (GLA and GLB), (figs. 1 and 5, [0075-0076 and 0103-0104]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the different driving frequencies, as taught by Na, for the purpose of reducing power consumption, [0008].

Regarding claim 2, Koo discloses wherein each of the first and second clock signals (CK1 and CK2) has a pulse waveform periodically transitioned from a first voltage level (gate on voltage VON) to a second voltage level (gate off voltage VOFF), and 
wherein a transition from the first voltage level (VON) to the second voltage level (VOFF) in the at least one of the first and second clock signals (i.e. CK1) is skipped by the masking (i.e. masking with signal CP_O), (fig. 6, [0115 and 0118-0120]).

Regarding claim 3, Koo discloses wherein the second frequency (i.e. frequency during period VBk) is lower than the first frequency (i.e. frequency during period ACk), (fig. 6, [0119]).

Regarding claim 4, Koo discloses wherein, the scan driver (500) supplies no scan signal (gate signals) in response to the masking (CP_O) of the at least one of the first and second clock signals (CK1 and CK2) (i.e. when the signal CP_O masks the clock signals CK1 and CK2 during the vertical blanking period VBk, the gate driver 500 does not output gate signals), (fig. 1 and 6, [0062, 0115 and 0119]).

Regarding claim 5, Na discloses wherein, in a first frame period (i.e. first frame) from among the plurality of frame periods (first to sixth frames), the scan driver (340) supplies the scan signal to all of the scan lines (GLB), (fig. 5, [0103]), and 
wherein, in a second frame period (i.e. second frame) from among the plurality of frame periods (first to sixth frames), the scan driver (340) supplies the scan signal to the first scan lines (GLBX to GLBY) and no scan signal to the second scan lines (i.e. blocks gate pulses to the gate lines corresponding to a static image), (figs. 5-6, [0105-0106]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the scan signals to first scan lines and no scan signal to the second scan lines, as taught by Na, for the purpose of reducing power consumption, [0008].

Regarding claim 6, Na discloses wherein, in a third frame period (i.e. fourth frame) after the second frame period (i.e. fourth frame is after the second frame) from among the plurality of frame periods (first to sixth frames), the scan driver (340) supplies the scan signal to all of the scan lines (GLB), (fig. 5, [0103]), and 
wherein, in a fourth frame period (i.e. fifth frame) after the third frame period from among the plurality of frame periods (first to sixth frames), the scan driver (340) supplies the scan signal to the first scan lines (GLBX to GLBY) and no scan signal to the second scan lines (i.e. blocks gate pulses to the gate lines corresponding to a static image), (figs. 5-6, [0105-0106]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the scan signals to first scan lines and no scan signal to the second scan lines, as taught by Na, for the purpose of reducing power consumption, [0008].

Regarding claim 7, Koo discloses wherein the second frequency driving period (VBk) within the frame period is determined by a time point (EP) at which the at least one of the first and second clock signals (CK1 and CK2) is masked (i.e. masked by signal CP_O), (fig. 6, [0115 and 0119]).

Regarding claim 8, Koo discloses wherein the timing controller (200 and 400) maintains each of the first and second clock signals (CK1 and CK2) at a constant voltage level (gate off voltage VOFF) in most of the second frequency driving period (i.e. the clocks CK1 and CK2 are in the voltage OFF for most of the vertical blanking period VBk), (fig. 6, [0115 and 0119]).

Regarding claim 9, Koo discloses wherein the timing controller (200 and 400) controls each of the first and second clock signals (CK1 and CK2) to have at least one pulse (gate on voltage VON) in the second frequency driving period (VBk), (fig. 6, [0120]).

Regarding claim 10, Koo discloses wherein the scan driver (500) includes a plurality of stages (SRCn-1 to SRCn+2) respectively connected to the scan lines (Gn-1 to Gn+2), 
wherein each of the plurality of stages is to output the first clock signal (CK1) or the second clock signal (CK2) as the scan signal in response to a carry signal (CRT), 
wherein a first stage (SRCn-1) of the plurality of stages is to receive the start signal (terminal IN1) as the carry signal (CRT), and 
wherein remaining stages (SRCn-SRCn+2) of the plurality of stages other than the first stage is to receive a scan signal of a previous stage of the plurality of stages as the carry signal (CRT), (fig. 2, [0057 and 0065-0075]).

Regarding claim 12, Koo discloses a display device (fig. 1) comprising: 
a display panel (100) including pixels (P) connected to scan lines (GL) and data lines (DL), (fig. 1, [0053]); 
a timing controller (200 and 400) configured to generate a first clock signal (CK1), a second clock signal (CK2), and a start signal (CPV), (figs. 1 and 6, [0057 and 0061]); and 
a scan driver (500) configured to sequentially output a scan signal (Gn-1 to Gn+2) corresponding to the start signal (CPV) to the scan lines (GL) in response to the first and second clock signals (CK1 and CK2), (fig. 2, [0061 and 0066-0068]); and
a data driver (600) configured to supply data signals to the data lines (DL), (fig. 1, [0063]), 
wherein a frame period (Ack and VBk) includes a first frequency driving period (ACk) and a second frequency driving period (VBk), 
wherein, during the second frequency driving period (VBk) of at least one frame period from among a plurality of frame periods including the frame period, the timing controller (200 and 400) masks at least one of the first and second clock signals (i.e. during the vertical blanking period VBk, the timing controller 200 masks a control pulse CP_O which masks the first and second clock signals CK1 and CK2 to have decreasing duty ratio), (fig. 6, [0115-0119]). 

However, Koo does not mention the scan driver supplies a first and second frequency to first and second scan lines respectively.
In a similar field of endeavor, Na teaches wherein, during the plurality of frame periods (i.e. first to sixth frames), the scan driver (320 and 340) supplies the scan signal with a first frequency (i.e. low frequency of frame cycle TA) to first scan lines (GLA) corresponding to the first frequency driving period (TA) from among the scan lines (GLA and GLB), and supplies the scan signal with a second frequency (i.e. high frequency of frame cycle TB) to second scan lines (GLB) corresponding to the second frequency driving period (TB) from among the scan lines (GLA and GLB), (figs. 1 and 5, [0075-0076 and 0103-0104]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the different driving frequencies, as taught by Na, for the purpose of reducing power consumption, [0008].

Regarding claim 13, Na discloses wherein the display panel (100) includes a first display area (DAA) in which the first scan lines (GLA) are provided and a second display area (DAB) in which the second scan lines (GLB) are provided, (figs. 1-2, [0048-0049]), and 
wherein a first image displayed in the first display area (i.e. static image displayed in the display area DAA) and a second image displayed in the second display (i.e. video image display in the second display area DAB) area have different frequencies (i.e. static images have lower frequencies than video images), (figs. 4-6, [0063-0064 and 0098-0105]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo, by specifically providing the different driving frequencies, as taught by Na, for the purpose of reducing power consumption, [0008].

Regarding claim 20, please refer to claim 1 for details. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Na and in view of Jung et al (U.S. Patent Pub. No. 2020/0152109).

Regarding claim 14, Koo in view of Na discloses everything as specified above in claim 13.  However, Koo in view of Na does not mention a foldable display panel.
In a similar field of endeavor, Jung teaches wherein the display panel (150) is implemented as a foldable display panel, and wherein the first and second display areas (AA1 and AA2) are divided from each other with respect to a folding axis (y axis), (fig. 6, [0054 and 0056]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo in view of Na, by specifically providing the foldable display panel, as taught by Jung, for the purpose of increasing functionality to the display device.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Na and in view of Jang et al (U.S. Patent Pub. No. 2014/0085276).

Regarding claim 16, Koo in view of Na discloses everything as specified above in claim 13.  However, Koo in view of Na does not mention the timing controller determines the second display area by comparing current frame data with previous frame data.
In a similar field of endeavor, Jang teaches wherein the timing controller (600) determines the second display area by comparing current frame data (nth frame) with previous frame data (n-1th frame) (i.e. comparing current and previous frame to determine if the image data is still or motion), (fig. 1 and 4, [0069 and 0077]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo in view of Na, by specifically providing the comparison of the current and previous frame, as taught by Jang, for the purpose of determining if the image is still or motion to determine the driving frequencies.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Na in view of Gong et al (U.S. Patent Pub. No. 2018/0144685) and in view of An et al (U.S. Patent Pub. No. 2016/0124491).

Regarding claim 17, Koo in view of Na discloses everything as specified above in claim 13.  However, Koo in view of Na does not mention the pixel comprises a light emitting element.
In a similar field of endeavor, Gong teaches wherein each of the pixels comprises: 
a light-emitting element (OLED); 
a first transistor (DT) comprising a first electrode connected to a first power source (VDD) through TFT T4, a second electrode (source) connected to a first node, a gate electrode connected to a second node (GN1), and a body (double-gate) configured to receive a common control voltage (threshold voltage Vth); 
a second transistor (T1) configured to transmit a data signal (Vdata) to the second node (GN1) in response to a scan signal (SC1) of the scan signals, (fig. 12, [0084 and 0109-0112]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo in view of Na, by specifically providing the pixel circuit, as taught by Gong for the purpose of driving the pixel with a double-gated driving transistor.

However, Koo in view of Na and in view of Gong does not mention a third transistor connecting the first node and the light-emitting element.
In a similar field of endeavor, An teaches each of the pixels comprises:
a light-emitting element (OLED);
a third transistor (T6) connecting the first node (N3) and the light-emitting element (OLED), (fig. 2, [0053]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Koo in view of Na and in view of Gong, by specifically providing the third transistor, as taught by An, for the purpose of driving the OLED.  
	
Allowable Subject Matter
Claims 11, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 11, none of the prior art of record teaches alone or in combination the limitation “wherein the carry signal of one of the plurality of stages is skipped in response to the masking of the at least one of the first and second clock signals.”

Claim 15, none of the prior art of record teaches alone or in combination the limitation “wherein the timing controller masks the at least one of the first and second clock signals in response to the foldable display panel being folded.”

	Claim 18, none of the prior art of record teaches alone or in combination the limitation “wherein the common control voltage having a first voltage level is applied to the pixels in the first display area, and wherein the common control voltage having a second voltage level is applied to the pixels in the second display area.”

	Claim 19, none of the prior art of record teaches alone or in combination the limitation “wherein each of the pixels in the first display area is connected to a first common control line to receive the common control voltage, and wherein each of the pixels in the second display area is connected to a second common control line to receive the common control voltage.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691